DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Set
The claim set dated Mar. 04, 2022 is accepted.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2–4, 7, 9–11, 13–30, 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 is amended with the new feature, requiring that its water reservoir comprises a reservoir inlet and a reservoir outlet that are formed on a lid and face a See MPEP 2163.04(I).
Claims 3, 4, 7, 9–11, 13–30, 32 are rejected because they depend from claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 2–4, 13, 14 and 23–25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virr et al., US 2004/0060559 (“Virr”).
Claim 7  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virr.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virr in view of Smith et al., US 2010/0154796 (“Smith”).
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virr in view of Snow et al., US 2008/0302361 (“Snow”).
Claims 15–22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Virr in view of Fridberg et al., US 2012/0248636 (“Fridberg”).
Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Virr, or alternatively under 35 U.S.C. 103(a) as being unpatentable over Virr in view of Fridberg.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virr in view of Smith in further view of Fridberg in further view of Snow and in further view of DiMatteo et al., US 2006/0055069 (“Dimatteo”).
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virr in view of Fridberg in further view of Snow in further view of DiMatteo.  
Claims 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virr in view of Kramer et al., US 2007/0079826 (“Kramer”).

Claim 2 
The reservoir inlet and the reservoir outlet are positioned at different heights from the bottom surface when the water reservoir is in the working orientation.  The inlet and outlet are formed on the lid and face a common direction.  The inlet is positioned at a height from the bottom surface that is greater than a height of the outlet from the bottom surface.
Note that the claim is directed to the “water reservoir” itself, and not to a system comprising the RPT device and the reservoir.  Therefore, the limitations describing the RPT device are not positively claimed elements of the device.  See MPEP 2115.  As such, limitations describing the RPT device fail to receive patentable weight.  Id.
Note also that the limitations describing the manner in which the device is intended to be used, fail to patentable distinguish the claimed apparatus over the prior art.  See MPEP 2114(II).
Furthermore, note that the term “substantially” does not create an indefiniteness issue, even though it is a term of degree.  See MPEP 2173.05(b).  Rather, a person of ordinary skill in the art would understand that the bottom plan is horizontal when the reservoir is in the working orientation, with some potential minor variation.
Virr discloses a humidifier 30 (corresponding to the claimed “water reservoir”).  Virr Figs. 6, 7, [0059]–[0061].  The humidifier 30 comprises a base 40 (the “reservoir base”) configured to hold a volume of water to be used for humidification of the breathable air.  Id.  The humidifier 30 also comprises a cover 36 (the “reservoir lid”) connected to the base 40, an inlet 32 (the “reservoir inlet”), an outlet 34 (the “reservoir outlet”), and a bottom portion 62 (the “bottom surface”) forming a bottom plane that is horizontal when humidifier is in a working orientation.  Id.  

    PNG
    media_image1.png
    1020
    1475
    media_image1.png
    Greyscale

Virr differs from claim 2, because it fails to disclose the inlet 32 and the outlet 34 facing a common direction, with the inlet 32 positioned at a height from the bottom surface that is greater than a height of the outlet 34 from the bottom surface.
But rearranging the parts of a device is an obvious design choice, when the rearrangement does not modify the operation of the device.  See MPEP 2144.04(VI)(C).
Here, it would have been obvious to relocate Virr’s outlet 34 so that it is on the same side of the cover 36 as the inlet 32, at a height below the inlet 32, because this would not affect the operation of the humidifier 30, as the location of the outlet 34 is not critical.  More specifically, during operation, gas enters the humidifier 30 through inlet 32.  See Virr Fig. 9, [0063].  The gas then passes through aperture 50 and enters the interior of the humidifier 30.  Id.  The gas is humidified and then exits through outlet 34.  Id.  The gas is then delivered to a patient.  Id. at [0059].  Therefore, the location of the outlet 34 is not critical, because it would operate in this manner if it was on the opposite side of the cover 36 (as seen in Fig. 7), on the same side of the cover 36.  As such, it would have been an obvious design choice to rearrange the parts of the humidifier 30 so that the outlet 34 was on the same side of the cover 36 as the inlet 32, with a height below the inlet 32, because this would not affect the operation of the device.
Claim 3 requires for the device of claim 2, the lid comprises a side wall in which the inlet and outlet are formed.
When Virr’s humidifier 30 is modified, as explained in the rejection of claim 2 above, the inlet 32 and outlet 34 would be formed on the planar, back side wall of the humidifier 30.
Claim 4 requires for the device of claim 3, the side wall is substantially perpendicular to the bottom plane when the water reservoir is in the working orientation.  
Note that the term “substantially” does not create an indefiniteness issue, even though it is a term of degree.  See MPEP 2173.05(b).  Rather, a person of ordinary skill in the art would understand that the side wall is perpendicular to the bottom plane, with some potential minor variation.
The back side wall where the inlet 32 and outlet 34 are formed is substantially perpendicular to the bottom plane when the reservoir 30 is in the working orientation, as seen in Fig. 6.
Claim 7 
The Fig. 20 embodiment illustrates the base portion 156 including a heating element 162 provided where the bottom portion 62 is located in Fig. 7.  Virr Fig. 20, [0079].  The heating element 162 provides heat to the liquid within the humidifier to provided heated humid air.  Id. at [0078].  It would have been obvious for the bottom portion 62 to comprising the heating element 162 for this benefit.  A person of ordinary skill in the art would understand that the heating element is a conductor plate constructed from a heat conducting material.  
Claim 9 requires for the device of claim 2, the reservoir lid has a profile as viewed from an insertion of the water reservoir that is sloped, with a relatively higher side and a relatively lower side.  The inlet is provided on the relatively higher side and the outlet is provided on the relatively lower side.  
Virr fails to disclose this feature.
However, Smith discloses a humidifier tub 50 comprising a lid 60 with a sloped profile.  Smith Fig. 2A, [0046].  The lid 60 has a relatively higher side (the left-hand side seen in Fig. 2A), and a relatively lower side (the right-hand side seen in Fig. 2A).  Id.  The lid 60 further comprises an inlet 54 on the relatively higher side and an outlet 56 on the lower side.  Id.  It would have been a routine engineering choice to reconfigure the parts of Virr’s cover 36 to have a similar configuration as Smith’s lid 60, because this would not significantly change the function of Virr’s device, and this configuration is used in the art to provide an inlet and outlet of a humidifier.  See MPEP 2144.04(VI)(C).
Claim 10 requires for the device of claim 2, the reservoir lid is pivotally connected to the reservoir base to allow the reservoir to be movable between an open position and a closed position.  Claim 11 requires that the device of claim 10 further 
In Virr, the cover 36 is secured to the base using a mechanical fastener.  Virr [0061].  The reference, however, fails to disclose the hinge configuration required by the claims.
However, Snow discloses a humidifier 10 comprising a hinged lid 14, allowing it to be pivotably moved between an open and closed position.  Snow Fig. 1, [0048].  The lid 14 comprises a hinge joint to pivotally couple the lid 14 to a base 30 between the open and closed positions.  Id. at Fig. 3A, [0054].  The hinge joint includes a pair of hinges 36 each configured to engage a pair of recess portions 39a to provide the pivotal movement.  Id.  Snow’s hinge configuration is beneficial because it allows the lid 14 to be easily moved between the open and closed configuration, without completely removing the lid from the device.  Id.
It would have been obvious to use Snow’s hinge mechanism to connect Virr’s cover 36 to the base 40 to allow the cover 36 to be easily moved from an open to closed configuration.
Claim 13 requires for the device of claim 2, the reservoir inlet is associated with an inlet conduit and the reservoir outlet is associated with an outlet conduit.
In Virr, the inlet 32 is associated with raised portion 48 (the “inlet conduit”) and the outlet 34 is associated with apertures 52 (one of which corresponds to the “outlet conduit”).  Virr Fig. 7, [0061].  
Claim 14 requires for the device of claim 2, the inlet conduit is not parallel to the outlet conduit when the water reservoir is viewed from above.  
Virr’s raised portion 48 is not parallel with the aperture 52, when viewed from above, as seen in Fig. 9.
Claim 15 requires for the device of claim 2, the inlet conduit includes a first conduit portion and a second conduit portion.  The first conduit portion defines a first axis and the second conduit portion defines a second axis.  The first axis is transverse to the second axis.
Virr’s raised portion 48 has these features, as seen in the annotated figure below.

    PNG
    media_image2.png
    831
    794
    media_image2.png
    Greyscale

Alternatively, Virr’s inlet 32 is connected to a CPAP apparatus, and the outlet 34 communicates humidified air to a patient.  Virr Fig. 6, [0059].  Fridberg discloses a humidification system comprising a CPAP device 12 with an inlet gas conduit 26 that connects to the air inlet 28 of a humidification chamber 20.  Fridberg Fig. 1, [0028].  Additionally, the outlet 30 of the humidification chamber 20 is attached to a breathing circuit limb 22 that delivers breathable gas to the patient.  Id.  It would have been obvious to connect Virr’s humidifier 24 to the CPAP machine and to the patient using the tubing arrangement shown in Fridberg, because this is a conventional tubing mechanism to deliver humidified air from a CPAP machine to the patient.
With this modification, Fridberg’s tubing arrangement would have the corresponding features of claim 15, as seen in the annotated figure below:

    PNG
    media_image3.png
    805
    784
    media_image3.png
    Greyscale

Claim 16 requires for the device of claim 15, the reservoir lid includes the inlet conduit and the outlet conduit.  The first conduit portion includes an inlet conduit outer end arranged in one of a plurality of lid walls of the reservoir lid.  The second conduit portion includes an inlet conduit inner end arranged within the water reservoir.
Note that the raised portion 48 an the apertures 52 are provided in gasket 38.  Virr Fig. 7, [0061], [0062].  The gasket 38 is interpreted as part of the cover 36.  Additionally, it would have been obvious for the gasket 38 to be connected to the cover See MPEP 2144.04(V)(B).  
The exposed section of inlet 32, seen in Fig. 7, corresponds to the inlet conduit outer end.  Virr Fig. 7.  This section of inlet 32 is arranged in a lid wall of the cover 36, as seen in Fig. 7.  Aperture 50 in raised portion 48 corresponds to the “inlet conduit inner end.”  The aperture 50 is arranged within the humidifier 30.  Id.
Claim 17 requires for the device of claim 16, the second conduit portion of the inlet conduit is configured to direct the pressurized breathable air exiting the inlet conduit inner end towards a surface of the volume of water.
Virr teaches this feature, because incoming air passes through aperture 50 into the interior of the humidifier 30, passes across the surface of liquid 78, and then exits the humidifier through outlet 36.  Virr Fig. 9, [0063].
Claim 18 requires for the device of claim 15, the second axis of the second conduit portion is substantially perpendicular to the bottom plane when the reservoir is viewed from above.
The term “substantially” does not create an indefiniteness issue, even though it is a relative term.  See MPEP 2173.05(b).  Rather, a person of ordinary skill in the art would understand that the second axis is perpendicular to the bottom plane, with some potential minor variation.
Note that the axis running from top to bottom through aperture 50, when viewed from Fig. 9, can correspond to the “second axis.”  This axis is perpendicular to the bottom plane, when viewed from above.
Additionally, when Virr is modified in view of Fridberg, the second axis is perpendicular to the bottom plane of the humidifier, as seen in the annotated figure in the rejection of claim 15 above.
Claim 19 requires for the device of claim 15, the outlet conduit includes an outlet conduit axis.  The outlet conduit axis is not parallel with the first axis of the first conduit portion of the inlet conduit when the water reservoir is viewed from above.
In Virr, the axis running from top to bottom, through one of the apertures 52 corresponds to the “outlet conduit axis.”  Virr Fig. 9. This axis is perpendicular to the first axis of the first conduit.
Additionally, when Virr is modified in view of Fridberg, the combination has the features described in claim 19, as seen in the annotated figure below:

    PNG
    media_image4.png
    823
    763
    media_image4.png
    Greyscale

Claim 20 
When Virr is modified in view of Fridberg, the combination has the features described in claim 20, as seen in the annotated figure in the rejection of claim 19 above.
Claim 21 requires for the device of claim 15, the first axis is substantially parallel to the bottom plane.  
Note that the term “substantially” does not create an indefiniteness issue, even though it is a relative term.  See MPEP 2173.05(b).  Rather, a person of ordinary skill in the art would understand that the first axis is parallel with the bottom plane, with some potential minor variation.
In Virr, the first axis is parallel to the bottom of the humidifier, as seen in the annotated figure below:

    PNG
    media_image5.png
    823
    759
    media_image5.png
    Greyscale

Additionally, when Virr is modified in view of Fridberg, the first axis is parallel to the bottom plane, as seen in the annotated figure in the rejection of claim 19 above.
Claim 22 requires for the device of claim 15, the first axis is non-parallel to the bottom plane.
In Virr and in the combination with Fridberg, the axes corresponding to the “first axis” and the “second axis” can be reversed.  In this situation, the first axis would be perpendicular to the bottom plane.
Claim 23 requires for the device of claim 2, the reservoir inlet is associated with an inlet conduit having an interior end terminating within a cavity of the water reservoir.  The reservoir outlet is associated with an outlet conduit having an interior end terminating within the cavity of the water reservoir.  The interior end of the inlet conduit and the interior end of the outlet conduit are located proximal a geometric center of the cavity.
In Virr, the inlet 32 is associated with raised portion 48 (the “inlet conduit”), which has an aperture 50 (the “interior end”) terminating within a cavity of the humidifier 24.  Virr. Fig. 9, [0061].  The outlet 34 is associated with an outlet conduit (the conduit of outlet 34) having an aperture 52 (the “interior end”) terminating within the cavity.  Id.  The apertures 50, 52 are proximate a geometric center of the cavity, because they are more or less located in the middle of the humidifier 24, as seen in Fig. 9.
Claim 24 requires that the device of claim 2 further comprises an elastomeric seal between the reservoir lid and the reservoir base.  Claim 25 requires for the device of claim 24, the elastomeric seal is provided to the reservoir lid.
Virr’s humidifier 24 comprises a gasket 38 formed from an elastomeric material, such as silicone rubber, provided on the cover 36.  Virr Fig. 7, [0061].
Claim 26 requires for the device of claim 2, the base includes a conductor plate constructed from a heat conducting material.  The conductor plate comprises a portion of the bottom surface.  Additionally, the reservoir inlet is associated with an inlet conduit and the reservoir outlet is associated with an outlet conduit.  The inlet conduit includes a first conduit portion and a second conduit portion.  The first conduit portion defines a first axis and the second conduit portion defines a second axis.  The first axis is transverse to the second axis.  The second axis of the second conduit portion is substantially perpendicular to the bottom plane when the reservoir is viewed from above.  Additionally, the device further comprises an elastomeric seal between the reservoir lid and the reservoir base.
The term “substantially” does not create an indefiniteness issue, even though it is a relative term.  See MPEP 2173.05(b).  Rather, a person of ordinary skill in the art would understand that the second axis is perpendicular to the bottom plane, with some potential minor variation.
The Fig. 20 embodiment illustrates the base portion 156 including a heating element 162 provided where the bottom portion 62 is located in Fig. 7.  Virr Fig. 20, [0079].  The heating element 162 provides heat to the liquid within the humidifier to provided heated humid air.  Id. at [0078].  It would have been obvious for the bottom portion 62 to comprising the heating element 162 for this benefit.  A person of ordinary skill in the art would understand that the heating element is a conductor plate constructed from a heat conducting material.  
Additionally, the inlet 32 is associated with raised portion 48 (the “inlet conduit”) and the outlet 34 is associated with apertures 52 (one of which corresponds to the Id.  The first conduit portion defines a first axis, running through this straight section, and the second conduit portion defines a second axis, running vertically through aperture 50.  Id. at Fig. 9.  The first axis is transverse to the second axis.  The second axis is perpendicular to the bottom plane when the humidifier 24 is viewed from above, as seen in the figure below.  
Virr’s humidifier 24 comprises a gasket 38 formed from an elastomeric material, such as silicone rubber, provided on the cover 36.  Virr Fig. 7, [0061].

    PNG
    media_image6.png
    843
    771
    media_image6.png
    Greyscale

Alternatively, Virr’s inlet 32 is connected to a CPAP apparatus, and the outlet 34 communicates humidified air to a patient.  Virr Fig. 6, [0059].  Fridberg discloses a humidification system comprising a CPAP device 12 with an inlet gas conduit 26 that Id.  It would have been obvious to connect Virr’s humidifier 24 to the CPAP machine and to the patient using the tubing arrangement shown in Fridberg, because this is a conventional tubing mechanism to deliver humidified air from a CPAP machine to the patient.
With this modification, Fridberg’s tubing arrangement would have the corresponding features of claim 15, as seen in the annotated figure below:

    PNG
    media_image3.png
    805
    784
    media_image3.png
    Greyscale

The second axis is perpendicular to the bottom plane, as seen in the figure above.
Claim 27 requires for the device of claim 2, the lid comprises a side wall in which the inlet and outlet are formed.  The side wall is substantially perpendicular to the bottom plane when the water reservoir is in the working orientation.  The reservoir inlet is positioned on a right side of the side wall as viewed from an insertion end of the water reservoir, and the outlet is on a left side of the sidewall as viewed from the insertion end of the reservoir.  
Additionally, the base includes a conductor plate constructed from a heat conducting material.  The conductor plate comprises a portion of the bottom surface.
Furthermore, the reservoir inlet is positioned at a height from the bottom surface that is greater than a height of the reservoir outlet from the bottom surface.  The reservoir lid has a profile as viewed from an insertion of the water reservoir that is sloped, with a relatively higher side and a relatively lower side.  The inlet is provided on the relatively higher side and the outlet is provided on the relatively lower side.  
Additionally, the reservoir lid is pivotally connected to the reservoir base to allow the reservoir to be movable between an open position and a closed position.  The device further comprises a hinge joint to pivotally couple the lid to the base for pivotal movement of the lid between the open position and the closed position.  The hinge joint includes a pair of hinges, each configured to engage with a respective one of a pair of recess portions to provide the pivotal movement.  The device also comprises a latch arrangement to secure the reservoir base and the reservoir lid together.  The hinge joint 
Furthermore, the reservoir inlet is associated with an inlet conduit and the reservoir outlet is associated with an outlet conduit. The inlet conduit is not parallel to the outlet conduit when the water reservoir is viewed from above.  The inlet conduit includes a first conduit portion and a second conduit portion.  The first conduit portion defines a first axis and the second conduit portion defines a second axis.  The first axis is transverse to the second axis.  The reservoir lid includes the inlet conduit and the outlet conduit.  The first conduit portion includes an inlet conduit outer end arranged in one of a plurality of lid walls of the reservoir lid.  The second conduit portion includes an inlet conduit inner end arranged within the water reservoir.  The second conduit portion of the inlet conduit is configured to direct the pressurized breathable air exiting the inlet conduit inner end towards a surface of the volume of water.  The second axis of the second conduit portion is substantially perpendicular to the bottom plane when the reservoir is viewed from above.  The outlet conduit includes an outlet conduit axis.  The outlet conduit axis is not parallel with the first axis of the first conduit portion of the inlet conduit when the water reservoir is viewed from above.  The first axis is substantially parallel to the bottom plane.  
Additionally, the device further comprises an elastomeric seal between the reservoir lid and the reservoir base.  The elastomeric seal is provided to the reservoir lid.
Note that the term “substantially” does not create an indefiniteness issue, for the reasons stated above.
When Virr’s humidifier 30 is modified, as explained in the rejection of claim 2 above, the inlet 32 and outlet 34 would be formed on the planar, back side wall of the humidifier 30.  The back side wall where the inlet 32 and outlet 34 are formed is substantially perpendicular to the bottom plane when the reservoir 30 is in the working orientation, as seen in Fig. 6.  The back end of Virr’s humidifier 30 is interpreted as the “insertion end.”  When viewed from this end, the inlet 32 is on the right and the outlet 34 is on the left.  Virr Fig. 6.
The Fig. 20 embodiment illustrates the base portion 156 including a heating element 162 provided where the bottom portion 62 is located in Fig. 7.  Virr Fig. 20, [0079].  The heating element 162 provides heat to the liquid within the humidifier to provided heated humid air.  Id. at [0078].  It would have been obvious for the bottom portion 62 to comprising the heating element 162 for this benefit.  A person of ordinary skill in the art would understand that the heating element is a conductor plate constructed from a heat conducting material.  
The inlet 32 includes aperture 50, while the outlet 34 includes apertures 52.  Virr Fig. 9, [0063].  Aperture 50 is above apertures 52 from the bottom surface, as seen in Fig. 9.
The cover 36 has a sloped profile when viewed from the insertion end, as seen in Fig. 6.  The disclosure fails to explain the significance of the lid having a relatively higher side and a relatively lower side, with the inlet on the higher side and the outlet on the lower side.  Additionally, Smith discloses a humidifier tub 50 with a lid 60 having a relatively higher side (the left-hand side, seen in Fig. 2A) a relatively lower side (the right-hand side seen in Fig. 2A).  Smith Fig. 2A, [0046].  The higher side comprises an Id.  It would have been a routine engineering choice to change the shape of Virr’s cover 36 to have the side with the inlet 32 being higher than the side with the outlet 34, because this configuration is known in the art, and the disclosure fails to explain that the claimed shape is significant.  See MPEP 2144.04(IV)(B).
In Virr, the inlet 32 is associated with the tube that is formed by the inlet 32, and raised portion 48.  Virr Fig. 7, [0060], [0061].  Additionally, the outlet 34 is associated with the tube that forms the outlet 34 and apertures 52.  Id.  Furthermore, the inlet 32 is attached to a CPAP machine via tubing, and the outlet 34 is connected to a tube that leads to a patient.  It would have been obvious for the tubing that attaches the inlet 32 to the CPAP machine to have an elbow, because Fridberg discloses that this connector type is conventional to connect a humidifier to a CPAP machine.  Fridberg Fig. 1, [0024].  Note that the tubing that attaches the inlet 32 to the CPAP machine, the tube that forms the inlet 32, and the raised portion 48 together correspond to the “inlet conduit.”  Likewise, the apertures 52, the tube that forms the outlet 34 and the tubing that leads to the patient corresponds to the “outlet conduit.”  
The inlet conduit and the outlet conduit each have a variety of turns.  Therefore, at least a portion of the inlet conduit is not parallel to at least a portion of the outlet conduit, when viewed from above.  
The inlet conduit includes a first conduit portion, which is the elbow that attaches to the inlet 32, and a second conduit portion, which is the raised portion 48.  Virr Fig. 7.  The first and second conduit portions form a first axis and a second axis, respectively, 
The cover 36 includes at least a portion of the inlet conduit and the outlet conduit, as the cover 36 includes the tube that forms the inlet 32 and the outlet 34.  Virr at Fig. 7.  The elbow includes an end that is arranged on one of the lid walls where the elbow attaches to the inlet 32, as seen in the annotated figure below.  The raised portion 48 includes an aperture 50 (the “inlet conduit inner end”) arranged within the humidifier 24.  Virr Fig. 9, [0061].  
The raised portion 48 is configured to direct air exiting the inlet towards a surface of the volume of liquid 78, because incoming air passes through aperture 50 into the interior of the humidifier 30, passes across the surface of liquid 78, and then exits the humidifier through outlet 36.  Virr Fig. 9, [0063].
The second axis of the raised portion 48 is perpendicular to the bottom plane when viewed from above, as seen in the annotated figure below.
The outlet conduit includes an outlet conduit axis, which is the axis that runs through the outlet 34.  Virr Fig. 7.  The outlet conduit axis is not parallel to the first axis when viewed from above, as seen in the annotated figure below.
The first axis is substantially parallel to the bottom plane, as seen in the annotated figure below.  
Additionally, the humidifier 24 comprises a gasket 38 formed from an elastomeric material, such as silicone rubber, provided on the cover 36.  Virr Fig. 7, [0061].

    PNG
    media_image7.png
    833
    1140
    media_image7.png
    Greyscale

In Virr, the cover 36 is secured to the base using a mechanical fastener.  Virr [0061].  The reference, however, fails to disclose the hinge configuration required by the claims.
However, Snow discloses a humidifier 10 comprising a hinged lid 14, allowing it to be pivotably moved between an open and closed position.  Snow Fig. 1, [0048].  The lid 14 comprises a hinge joint to pivotally couple the lid 14 to a base 30 between the open and closed positions.  Id. at Fig. 3A, [0054].  The hinge joint includes a pair of hinges 36 each configured to engage a pair of recess portions 39a to provide the pivotal movement.  Id.  Snow’s hinge configuration is beneficial because it allows the lid 14 to be easily moved between the open and closed configuration, without completely removing the lid from the device.  Id
It would have been obvious to use Snow’s hinge mechanism to connect Virr’s cover 36 to the base 40 to allow the cover 36 to be easily moved from an open to closed configuration.
The combination of Virr and Snow fails to disclose the latch configuration described in the claim.  
However, DiMatteo discloses a water chamber 42 for a humidifier.  DiMatteo Fig. 6D, [0033].  The water chamber 42 comprises a lid 102 with a hinge 96 on one end to allow the lid 102 to be moved between and open and closed configuration.  Id.  The lid 102 also comprises a latch 104 on the side opposite the hinge 96, to secure the lid 102 in the closed position.  Id.  
It would have been obvious to provide DiMatteo’s latch 104 on the end of Virr’s cover 36 opposite Smith’s hinge mechanism, to secure the cover 36 in the closed position.  
Claim 28 .
Additionally, the reservoir lid is pivotally connected to the reservoir base to allow the reservoir to be movable between an open position and a closed position.  The device further comprises a hinge joint to pivotally couple the lid to the base for pivotal movement of the lid between the open position and the closed position.  The hinge joint includes a pair of hinges, each configured to engage with a respective one of a pair of recess portions to provide the pivotal movement.  The device also comprises a latch arrangement to secure the reservoir base and the reservoir lid together.  The hinge joint is positioned on an insertion end of the water reservoir and the latch arrangement is positioned on an opposite graspable end of the water reservoir.
Furthermore, the reservoir inlet is associated with an inlet conduit and the reservoir outlet is associated with an outlet conduit.  The inlet conduit is not parallel to the outlet conduit when the water reservoir is viewed from above.  The inlet conduit includes a first conduit portion and a second conduit portion.  The first conduit portion defines a first axis and the second conduit portion defines a second axis.  The first axis is transverse to the second axis.  The reservoir lid includes the inlet conduit and the outlet conduit.  The first conduit portion includes an inlet conduit outer end arranged in one of a plurality of lid walls of the reservoir lid.  The second conduit portion includes an inlet conduit inner end arranged within the water reservoir.  The second conduit portion of the inlet conduit is configured to direct the pressurized breathable air exiting the inlet conduit inner end towards a surface of the volume of water.  The second axis of the second conduit portion is substantially perpendicular to the bottom plane when the reservoir is viewed from above.  The outlet conduit includes an outlet conduit axis.  The outlet conduit axis is not parallel with the first axis of the first conduit portion of the inlet 
Additionally, the reservoir inlet is associated with an inlet conduit having an interior end terminating within a cavity of the water reservoir.  The reservoir outlet is associated with an outlet conduit having an interior end terminating within the cavity of the water reservoir.  The interior end of the inlet conduit and the interior end of the outlet conduit are located proximal a geometric center of the cavity.
Furthermore, the device further comprises an elastomeric seal between the reservoir lid and the reservoir base.  The elastomeric seal is provided to the reservoir lid.
Note that the term “substantially” does not create an indefiniteness issue for the reasons stated above.
When Virr’s humidifier 30 is modified, as explained in the rejection of claim 2 above, the inlet 32 and outlet 34 would be formed on the planar, back side wall of the humidifier 30.  The back side wall where the inlet 32 and outlet 34 are formed is substantially perpendicular to the bottom plane when the reservoir 30 is in the working orientation, as seen in Fig. 6.
The back end of Virr’s humidifier 30 is interpreted as the “insertion end.”  When viewed from this end, the inlet 32 is on the right and the outlet 34 is on the left.  See Virr Fig. 6.
The Fig. 20 embodiment illustrates the base portion 156 including a heating element 162 provided where the bottom portion 62 is located in Fig. 7.  Virr Fig. 20, Id. at [0078].  It would have been obvious for the bottom portion 62 to comprising the heating element 162 for this benefit.  A person of ordinary skill in the art would understand that the heating element is a conductor plate constructed from a heat conducting material.  
Note that the inlet 32 includes aperture 50, while the outlet 34 includes apertures 52.  Virr Fig. 9, [0063].  Aperture 50 is above apertures 52 from the bottom surface, as seen in Fig. 9.
In Virr, the inlet 32 is associated with the tube that is formed by the inlet 32, and raised portion 48.  Virr Fig. 7, [0060], [0061].  Additionally, the outlet 34 is associated with the tube that forms the outlet 34 and apertures 52.  Id.  Furthermore, the inlet 32 is attached to a CPAP machine via tubing, and the outlet 34 is connected to a tube that leads to a patient.  It would have been obvious for the tubing that attaches the inlet 32 to the CPAP machine to have an elbow, because Fridberg discloses that this connector type is conventional to connect a humidifier to a CPAP machine.  Fridberg Fig. 1, [0024].  Note that the tubing that attaches the inlet 32 to the CPAP machine, the tube that forms the inlet 32, and the raised portion 48 together correspond to the “inlet conduit.”  Likewise, the apertures 52, the tube that forms the outlet 34 and the tubing that leads to the patient corresponds to the “outlet conduit.”  
The inlet conduit and the outlet conduit each have a variety of turns.  Therefore, at least a portion of the inlet conduit is not parallel to at least a portion of the outlet conduit, when viewed from above.  
The inlet conduit includes a first conduit portion, which is the elbow that attaches to the inlet 32, and a second conduit portion, which is the raised portion 48.  Virr Fig. 7.  The first and second conduit portions form a first axis and a second axis, respectively, as seen in the annotated figure below.  
The cover 36 includes at least a portion of the inlet conduit and the outlet conduit, as the cover 36 includes the tube that forms the inlet 32 and the outlet 34.  Virr at Fig. 7.  The elbow includes an end that is arranged on one of the lid walls where the elbow attaches to the inlet 32, as seen in the annotated figure below.  The raised portion 48 includes an aperture 50 (the “inlet conduit inner end”) arranged within the humidifier 24.  Virr Fig. 9, [0061].  
The raised portion 48 is configured to direct air exiting the inlet towards a surface of the volume of liquid 78, because incoming air passes through aperture 50 into the interior of the humidifier 30, passes across the surface of liquid 78, and then exits the humidifier through outlet 36.  Virr Fig. 9, [0063].
The second axis of the raised portion 48 is perpendicular to the bottom plane when viewed from above, as seen in the annotated figure below.
The outlet conduit includes an outlet conduit axis, which is the axis that runs through the outlet 34.  Virr Fig. 7.  The outlet conduit axis is not parallel to the first axis when viewed from above, as seen in the annotated figure below.  The first axis is arranged to intersect the outlet conduit axis, as seen in the annotated figure below.  It would have been obvious for the first axis to be non-parallel to the bottom plane, in the situation where the elbow is titled.  

    PNG
    media_image8.png
    888
    1393
    media_image8.png
    Greyscale

The inlet 32 is associated with raised portion 48 (the “inlet conduit”), which has an aperture 50 (the “interior end”) terminating within a cavity of the humidifier 24.  Virr. Fig. 9, [0061].  The outlet 34 is associated with an outlet conduit (the conduit of outlet 34) having an aperture 52 (the “interior end”) terminating within the cavity.  Id.  The apertures 50, 52 are proximate a geometric center of the cavity, because they are more or less located in the middle of the humidifier 24, as seen in Fig. 9.
The humidifier 24 comprises a gasket 38 formed from an elastomeric material, such as silicone rubber, provided on the cover 36.  Virr Fig. 7, [0061].
In Virr, the cover 36 is secured to the base using a mechanical fastener.  Virr [0061].  The reference, however, fails to disclose the hinge configuration required by the claims.
However, Snow discloses a humidifier 10 comprising a hinged lid 14, allowing it to be pivotably moved between an open and closed position.  Snow Fig. 1, [0048].  The lid 14 comprises a hinge joint to pivotally couple the lid 14 to a base 30 between the open and closed positions.  Id. at Fig. 3A, [0054].  The hinge joint includes a pair of hinges 36 each configured to engage a pair of recess portions 39a to provide the pivotal movement.  Id.  Snow’s hinge configuration is beneficial because it allows the lid 14 to be easily moved between the open and closed configuration, without completely removing the lid from the device.  Id.
It would have been obvious to use Snow’s hinge mechanism to connect Virr’s cover 36 to the base 40 to allow the cover 36 to be easily moved from an open to closed configuration.
The combination of Virr and Snow fails to disclose the latch configuration described in the claim.  
However, DiMatteo discloses a water chamber 42 for a humidifier.  DiMatteo Fig. 6D, [0033].  The water chamber 42 comprises a lid 102 with a hinge 96 on one end to allow the lid 102 to be moved between and open and closed configuration.  Id.  The lid 102 also comprises a latch 104 on the side opposite the hinge 96, to secure the lid 102 in the closed position.  Id.  
It would have been obvious to provide DiMatteo’s latch 104 on the end of Virr’s cover 36 opposite Smith’s hinge mechanism, to secure the cover 36 in the closed position.  
Claim 30 describes a respiratory therapy (RPT) device comprising a water reservoir dock, and the water reservoir according to claim 2 slidingly engageable with the reservoir dock.
Virr’s humidifier 30 is connected to a CPAP machine.  Virr [0059].  The CPAP machine is not shown.  Id.  Therefore, the reference fails to provide enough information to disclose the claimed “reservoir dock.”
However, Kramer discloses a CPAP machine comprising a dock that slidably receives the water chamber 2 of a humidifier.  Kramer Fig. 1, [0058]–[0061].  The dock is beneficial because it holds the water chamber 2 in an operative position with respect to the CPAP system.  Id.  It would have been obvious to use Kramer’s dock to slidably receive Virr’s humidifier 30, so that the humidifier 30 can be held in an operative position relative to the CPAP device.  
Note that with this modification, the parts of Virr’s device would be rearranged so that the inlet 32 and outlet 34 would be located on the same side of the humidifier 30.  This modification would have been a routine engineering choice, because relocating the inlet 32 and outlet 34 in this manner would not significantly alter the function of the device.  See MPEP 2144.04(VI)(C).
Claim 32 requires for the device of claim 30, the dock comprises a heater plate and the base comprises a conductor plate constructed from a heat conducting material.  When the water reservoir is engaged with the dock in an operative position, the conductor plate thermally engages with the heater plate to allow transfer of heat from the heater plate to the conductor plate during operation of the heating plate.  The dock includes a dock outlet and a dock inlet that engage the reservoir inlet and the reservoir 
Kramer’s dock comprises a heater base 58 (the “heater plate”) and the water chamber comprises a heat conductor plate constructed from a heat conducting material to engage with the heater base 58.  See Kramer Fig. 1, [0059].  When the water chamber is engaged with the dock in an operative position, the conductor plate thermally engages with the heater base 58 to transfer heat from the heater base 58 to the conductor plate.  Id.  The dock includes an outlet port 4 (the “dock outlet”) and an inlet port 5 (the “docket inlet”), that engage the water chamber inlet and outlet respectively.  Id. at Fig. 1, [0062].  The heating means 58 forms a bottom plane that is substantially horizontal when the dock is in a working orientation.  
When Virr is modified so that the inlet 32 and outlet 34 are arranged at different heights, the dock outlet and dock inlet would also be located at different heights to receive the inlet 32 and outlet 34.  This would have been an obvious design choice, because it would not affect the operation in Virr.  
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 

The claims are rejected as follows:
Claims 2, 3, 13 and 23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Stenzler et al., US 2014/0166013 (“Stenzler”).
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stenzler in view of Grant, US 4,051,205 (“Grant”).
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stenzler.
Claims 14–22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stenzler in view of Fridberg et al., US 2012/0248636 (“Fridberg”). 
Claims 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stenzler in view of Virr et al., US 2004/0060559 (“Virr”).
Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stenzler in view of Grant and in further view of Virr.
Claim 2 describes a water reservoir for use with a respiratory therapy (RPT) device for pressurizing breathable air to treat a respiratory disorder in a patient.  The water reservoir comprises a reservoir base configured to hold a volume of water to be used for humidification of breathable air, a reservoir lid connected to the base, a reservoir inlet, a reservoir outlet, and a bottom surface forming a bottom plane that is substantially horizontal when the water reservoir is in a working orientation.  
The reservoir inlet and the reservoir outlet are positioned at different heights from the bottom surface when the water reservoir is in the working orientation.  The inlet and 
Note that the claim is directed to the “water reservoir” itself, and not to a system comprising the RPT device and the reservoir.  Therefore, the limitations describing the RPT device are not positively claimed elements of the device.  See MPEP 2115.  As such, limitations describing the RPT device fail to receive patentable weight.  Id.
Note also that the limitations describing the manner in which the device is intended to be used, fail to patentable distinguish the claimed apparatus over the prior art.  See MPEP 2114(II).
Furthermore, note that the term “substantially” does not create an indefiniteness issue, even though it is a term of degree.  See MPEP 2173.05(b).  Rather, a person of ordinary skill in the art would understand that the bottom plan is horizontal when the reservoir is in the working orientation, with some potential minor variation.
Stenzler discloses a continuous positive airway pressure device 10 (corresponding to the “water reservoir”).  See Stenzler Fig. 34, [0128].  The device 10 comprises a base (the structure below cap 12) configured to hold a volume of water 114.  Id.  The device 10 also comprises a rotating cap 12 (the “lid”) connected to the base.  Id.  The cap 12 comprises an inlet that receives exhaled air 112 (the “reservoir inlet”) and a vent port 46 (the “reservoir outlet”).  Id.  
A bottom surface of the device 10 forms a bottom plane that is substantially horizontal in a working orientation, as seen in Fig. 34.  The inlet 112 and the vent port 46 are at different height heights from the bottom surface, as seen in Fig. 34.  The inlet 

    PNG
    media_image9.png
    862
    734
    media_image9.png
    Greyscale

Claim 3 requires for the device of claim 2, the inlet and the outlet are formed on a common planar side wall of the reservoir lid.
In Stenzler, the inlet 112 and the vent port 46 are formed on a common planar side wall of the cap 12, as seen in Fig. 34.
Claim 7 
In Stenzler, it would have been obvious to manufacture the device 10 from metal, because Grant teaches that this is a suitable material to manufacture the base of a humidifier reservoir.  See Grant abstract; MPEP 2144.07.
Claim 10 requires for the device of claim 2, the lid is pivotally connected to the base to allow the reservoir to be movable between an open position and a closed position.  Claim 24 requires for the device of claim 2 further comprises an elastomeric seal between the reservoir lid and the reservoir base.  Claim 25 requires for the device of claim 24, the elastomeric seal is provided to the reservoir lid.
In Stenzler, the cap 12 is pivotally connected to the base, because the cap 12 can be rotated.  It would have been obvious for the cap 12 to be removable from the base, to allow it to move from an open position to a closed position, because this would merely represent reconfiguring the elements to be separable rather than integral.  See MPEP 2144.04(V)(C).  With this modification, it would have been obvious to include an elastomeric seal between the cap 12 and the base, because it is conventional to provide a gasket between the lid and base of a reservoir for sealing.  See Virr Fig. 7, pt. 38, [0061].
Claim 13 requires for the device of claim 2, the inlet is associated with an inlet conduit and the outlet is associated with an outlet conduit.
In Stenzler, inlet 112 is associated with control tube 18 (the “inlet conduit”) and the vent port 46 is associated with an outlet conduit, which is the conduit around the port 46.  See Stenzler Fig. 34, [0128].
Claim 14 requires for the device of claim 13, the inlet conduit is not parallel to the outlet conduit when the water reservoir is viewed from above.  Claim 15 requires for the Claim 16 requires for the device of claim 15, the first conduit portion includes an inlet conduit outer end arranged in one of the plurality of lid walls and the second conduit portion includes an inlet conduit inner end arranged in the water reservoir.  Claim 17 requires for the device of claim 16, the second conduit portion is configured to direct the pressurized breathable air exiting the inlet conduit inner end towards a surface of the volume of water.  Claim 18 requires for the device of claim 15, the second axis is substantially perpendicular to the bottom plane, when viewed from above.  
In Stenzler, the inlet 112 is connected to a tube that receives air exhaled by a patient.  See Stenzler [0128].  It would have been obvious to use to connect an elbow to Stenzler’s inlet, in view of Fridberg, which teaches that this kind of tubing is commonly used with humidifier reservoirs.  See Fridberg Fig. 1, [0028].  With this modification, it would have been obvious for the flexible tube to turn ninety degrees, depending on where the patient is located.  As such, Stenzler would teach the configuration described in the claims, as seen in the annotated version of Fig. 34 below:

    PNG
    media_image10.png
    1323
    1334
    media_image10.png
    Greyscale


Claim 19 requires for the device of claim 15, the outlet conduit includes an outlet conduit axis.  The outlet conduit axis is not parallel to the first axis, when viewed from above.  Claim 20, requires for the device of claim 19, the first axis is arranged to intersect with the outlet conduit axis when the water reservoir is viewed from above.
In Stenzler, the vent port 46 has an axis (the “outlet conduit axis”) running from top to bottom of the port, as seen in Fig. 34.  This axis is not parallel to the first axis, as 
Claim 21 requires for the device of claim 15, the first axis is substantially parallel to the bottom plane.
Stenzler teaches this feature, as seen in the annotated Fig. 34 above.
Claim 22 requires for the device of claim 15, the first axis is non-parallel to the bottom plane.
Stenzler can be interpreted so that the first axis and the second axis, as defined in the annotated figure above, are reversed.  In this situation, the first axis would not be parallel to the bottom plane, because it would be perpendicular to the bottom plane.
Claim 23 requires for the device of claim 2, the reservoir inlet is associated with an inlet conduit having an interior end terminating within a cavity of the reservoir, and the outlet is associated with an outlet conduit having an interior end terminating with in the cavity.  The interior ends of the inlet and outlet conduits are located proximal a geometric center of the cavity.
Stenzler teaches these features as seen in the annotated version of Fig. 34 below.

    PNG
    media_image11.png
    899
    1080
    media_image11.png
    Greyscale

Claim 26 is a combination of claims 7, 13, 15, 18 and 24.  Claim 26 is unpatentable for the reasons stated in the rejections of those claims above.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 requires for the reservoir of claim 2, the inlet is on the right side of a side wall of the reservoir when viewed from the insertion end, and the outlet is on the left side.  The inlet is associated with an inlet conduit having an interior end terminating 
In Virr, the inlet 32 is positioned on the right side, when viewed from the back in Fig. 6.  Additionally, the inlet 32 is associated with a raised portion 48 (the “inlet conduit”) with an aperture 50 (the “interior end”) terminating within the humidifier 30.  Virr Fig. 9, [0061].  The aperture 50 is on the left side when viewed from the back in Fig. 6.  Additionally, the outlet 34 is positioned on the left side when viewed from the back in Fig. 6.  The outlet 34 is associated with apertures 52, each with an end that terminate within the humidifier 30.  Id.  
Virr differs from claim 29, however, because the apertures 52 are located on the left side of the humidifier 30, when viewed from the back—rather than on the right side as required by the claim.  
Additionally, Stenzler discloses a device 10 (the “reservoir”) comprising a reservoir inlet 112 associated with an inlet conduit 18, with an interior end terminating with in the device 10.  See Stenzler Fig. 34, [0128].  The device 10 also comprises reservoir outlet 46 associated with an outlet conduit (the conduit formed by 46), with an interior end of the outlet conduit positioned an interior end terminating within the device 10.  Id.
  But, as seen in Fig. 34, Stenzler fails to disclose that the inlet 112 is on the right side of a side wall of the device 10 with the interior end of the inlet conduit 18 on the left 
Election/Restrictions
Newly submitted claims 6 and 33–35 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2–4, 6, 7, 9–11, 13–30 and 32–34, drawn to a respiratory therapy device, classified in A61M16/16.
II.  Claims 6 and 33–35, drawn to a respiratory pressure therapy device, classified in A61M2205/21.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related respiratory pressure therapy devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Here, the inventions as claimed can have a materially different structure from one another.  For Invention I, the RPT device (claim 30) comprises a reservoir with the structure described in claim 2.  This reservoir comprises a reservoir inlet and a reservoir outlet which are positioned at different heights from a bottom surface of the reservoir.  Invention II describes an RPT device (claims 34 or 35) with a reservoir having an inlet and an outlet.  But there is no requirement that the inlet and outlet are at different heights.  Therefore, the RPT device in Invention II could have an inlet and outlet at the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions are classified separately.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6 and 33–35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Allowable Subject Matter
Claims 6 and 33–35 are not allowable in their current form.  
The previous rejection examined the claim set dated Nov. 03, 2021.  In the previous rejection, claim 6 was objected to as being allowable, except for its dependency on claims 2, 3 and 5, which were rejected.  The Office action states that claim 6 would be allowable “if rewritten in independent form including all of the limitations of the base claim and any intervening claims.”  See 
In the presently examined claim set dated Mar. 04, 2022, claim 6 has not be rewritten to include all of the limitations of claims 2, 3 and 5 from the claim set dated Nov. 03, 2021.  Specifically, claim 2, from the claim set dated Nov. 03, 2021, describes a water reservoir comprising a bottom surface forming a bottom plane that is substantially horizontal when the water reservoir is in a working orientation.  The reservoir further comprises a reservoir inlet and a reservoir outlet, which “are positioned at different heights from the bottom surface when the water reservoir is in the working orientation.”  But claim 6 from the claim set dated Mar. 04, 2021 does not include these features.  Therefore, claim 6 has not been deemed allowable in its current form.
Claim 6, and its dependent claims, would be allowed if the Applicant were to amend claim 6 in the manner specified in the Non-Final Rejection dated Dec. 06, 2021.
Claims 33 and 34 are not currently allowable because they depend from claim 6.
Claim 35 is not allowable for reasons similar to claim 6.  Note that claim 35 would not be allowed if it were rewritten to include the features of claim 2 from the Nov. 03, 2021 claim set, because claim 35 is broader than claim 6, and therefore the full scope of claim 35 has not been examined.
Rejections Over Virr
The Applicant argues that claim 2 is allowable over Virr, asserting that it fails to disclose the inlet 32 and outlet 34 facing a common direction, with the inlet 32 positioned at higher position from the bottom surface of the humidifier 30, compared to the outlet 34.  See Applicant Rem. dated Mar. 03, 2022 (“Applicant Rem.”) 14–15.  Rather, the inlet 32 and outlet 34 face opposite directions, and the outlet 34 is higher than the inlet 32.  Id
As noted in the rejection above, it would have been obvious to rearrange the parts of Virr’s humidifier 30 so that the inlet 32 and outlet 34 face the same direction, with the inlet 32 being above the outlet 34.  This would not change the function of the device, and therefore would be an obvious, routine design choice.  See MPEP 2144.04(VI)(C).
The Applicant argues that it would not be an obvious design choice to rearrange the parts in Virr, asserting that the oppositely oriented inlet 32 and outlet 34 is provided for spill back protection.  See Applicant Rem. 15.  The Examiner respectfully disagrees.  The spillback protection in Virr is provided by the shape of the raised portion 48 and aperture 50, rather than the location of the inlet 32 and outlet 34.  See Virr Figs. 9, 10, [0064], [0064].  The purpose of the inlet 32 and outlet 34 is to supply gas to and from the humidifier 30.  Id. at [0063].  The inlet 32 and outlet 34 would be capable of performing this function if they were located on the same side of the humidifier 30 with the inlet 32 above the outlet 34.  Therefore, rearranging the parts in this manner would not change the operation of the device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,015,971.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776